Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9679053 and/or 10318580. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited correlation can be considered as the basis by which to translate among domains.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kolessar: 20090171767 hereinafter Kol further in view of Koto: 6671376.
Regarding claim 1, 9, 15
Kol teaches:
A media monitor, method and medium bearing coded instructions therefor comprising: 
a magnetic field estimator to determine first magnetic field data, the magnetic field estimator in communication with a magnetometer (Kol: ¶ 41, 60, 61, 83-89, 100-108; Fig 1D, 2, 3: sampling of a signal using a magnetic pickup 12 for sensing magnetic field magnitude values at particular frequencies associated with a speaker and bearing a signal metadata, watermark, Nielsen code etc. and thereby read or determine an ancillary code using a first process); 
a correlator to correlate the first magnitude field data with a reference sequence to determine second magnetic field data (Kol: ¶ 41, 60-70, 100-108: ancillary code determined using a first process corresponds to ancillary data determined by a second process such as by determining an added data such as noise or noise like data); and 
processing the second magnetic field data to detect a code in an audio signal (Kol: ¶  41, 60-70, 100-108; Fig 2, 6: energy in a first ancillary signal decoded using a second process potentially using the added data to detect ancillary codes watermark, fingerprint, signature, etc.).
Kol strongly suggests but does not explicitly disclose the second magnetic field data processed to detect an audio watermark encoded in an audio signal.
In a related field of endeavor Koto teaches:

and to send said key to a second watermark detector, the key comprising a sequence by which a media signal has been scrambled (Koto: Col 7:9-7:55; 10:40-11:5; Fig 1: correlate the first magnitude data with a reference sequence to determine second magnetic field data); and process the second magnetic field data to detect an audio watermark encoded in an audio signal (Koto: Col 7:9-7:55; 10:40-11:5; Fig 1: key used to decode a second watermark signal and output same).

Regarding claim 2, 10, 16
Kol in view of Koto teaches or suggests:
A media monitor, method and medium, further including an output indicator to be asserted when the watermark decoder detects the audio watermark (Koto: Col 7:9-7:55; 10:40-11:5; Fig 1: watermark data output upon detection).

Regarding claim 3, 11, 17
Kol in view of Koto teaches or suggests:
A media monitor, method and medium, wherein the magnetic field estimator is in communication with the magnetometer via an application programming interface of a media device. Examiner takes official notice that it was well known in the art before the effective filing date of the instant application that smartphones include API’s to enable applications running on the smartphone to access components of the smartphone such as a magnetometer. (see also ¶ 


Regarding claim 4, 12, 18
Kol in view of Koto teaches or suggests:
A media monitor, method and medium, wherein the audio signal is output by audio circuitry of a media device, the audio circuitry includes speaker leads to electrically couple a speaker driver circuit to a speaker that is to reproduce the audio signal, and the magnetic field estimator is to process the second magnetic field data to detect variations in the second magnetic field that are induced by an electrical signal carried by the speaker leads. Examiner takes official notice that speaker leads were well known in the art before the effective filing date of the instant invention and would have comprised an obvious location of the monitoring of the electrical and/or magnetic signal provided. The average skilled practitioner would have been motivated to do so for the purpose of efficiently and effectively determining a proximal the magnetic field data and would have expected predictable results therefrom

Regarding claim 5, 13, 19
Kol in view of Koto teaches or suggests:
A media monitor, method and medium, wherein the reference sequence is a pseudo-noise sequence. Kol and Koto both discuss the utility of a random sequence for encoding data into a signal (Kol: ¶ 41, 60-73, 83-89,100-108); (Koto: Col 7:9-7:55; 10:40-11:5) but do not 

Regarding claim 6, 14, 20
Kol in view of Koto teaches or suggests:
A media monitor, method and medium, wherein the audio signal is a first audio signal, and the audio watermark is encoded in the first audio signal by: modulating the audio watermark with the sequence to determine a modulated audio watermark; and combining the modulated audio watermark with a second audio signal to produce the first audio signal (Kol: ¶ 41, 60-73, 83-89,100-108); (Koto: Col 7:9-7:55; 10:40-11:5). Kol and Koto both discuss the utility of a random sequence for encoding data into a signal (Kol: ¶ 41, 60-73, 83-89,100-108); (Koto: Col 7:9-7:55; 10:40-11:5) but do not explicitly teach a pseudo-random sequence. Examiner takes official notice that it was similarly well known in the art before the effective filing date of the instant application to encode data using a pseudo-random sequence and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of watermarking a media signal and would have expected predictable results therefrom.

Regarding claim 7
Kol in view of Koto teaches or suggests:


Regarding claim 8
Kol in view of Koto teaches or suggests:
A media monitor, method and medium, wherein the first magnetic field data is representative of a magnitude of a magnetic field measured by the magnetometer over time (Kol: ¶ 41-53; 60: audio data sampled using a magnetic field sensor).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
6205227 magnetic field well known to be prevalent at speaker leads
20150043768 matched filter well known for determining audio watermarks
6149656 magnetic field well known to be prevalent at/near speaker leads




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654